This appeal is from an award of the Industrial Board of Indiana, and was perfected on March 27, 1937, by filing in the office of the clerk of this court the record and appellant's assignment of error, and, pursuant to section 61 of our Workmen's Compensation Act (Acts 1929, p. 537), the cause was submitted on that date.
Appellant failed to file his briefs within sixty days from date of submission, but on May 27, 1937, filed his petition setting forth therein his reasons for such failure, and 1, 2.  requesting of this court that his briefs be received and ordered filed as of May 26, 1937, *Page 472 
which date would be within the sixty-day period of time allowed within which briefs may be filed in accordance with Rule 19 of the Rules of the Supreme and Appellate Courts of this state. Appellee has appeared and filed brief resisting the granting of such petition, and contends that this court is without authority to make any such order. With this contention we must agree. The granting of the petition would, so far as its legal effect is concerned, be equivalent to granting an extension of time within which appellant might file his briefs. Such action would be in violation of the provision of section 61 of our Workmen's Compensation Law, supra, prohibiting any such action, and of Rule 20 of the rules of court. The petition is therefore denied.
The record affirmatively showing that appellant filed no brief within sixty days after submission as required by Rule 19, the appeal should be dismissed, and it is so ordered.
Appeal dismissed.